

EXHIBIT 10.4




COMSCORE, INC.
Restricted Stock Units and Common Stock Award Notice
This RESTRICTED STOCK UNITS AND COMMON STOCK AWARD NOTICE (this “Notice”) is
made as of _________, 20__, by and between comScore, Inc., a Delaware
corporation (the “Company”), and ___________ (the “Grantee”).
1.    Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Notice will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    RSUs.
(a)
Grant of RSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Notice and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of
_________ __, 20__ (the “Date of Grant”) ______ Restricted Stock Units (“RSUs”).
Each RSU shall represent the right of the Grantee to receive one share of Common
Stock subject to and upon the terms and conditions of this Notice.

(b)
Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan, neither the
RSUs evidenced hereby nor any interest therein or in the Common Stock underlying
such RSUs shall be transferable prior to payment to the Grantee pursuant to
Section 2(d) hereof other than by will or pursuant to the laws of descent and
distribution.

(c)
Vesting of RSUs. The RSUs covered by this Notice shall become nonforfeitable and
payable to the Grantee pursuant to Section 2(d) hereof in substantially equal
installments on each of _________ __, 20__, ________ __, 20__ and ________ __,
20__ if the Grantee remains in the continuous employment of the Company or a
Subsidiary until each such date (the period from the Date of Grant until
_________ __, 20__, the “Vesting Period”). Subject to the terms of the Plan, and
except as otherwise provided in any employment, severance, change in control or
similar agreement between the Grantee and the Company or any Subsidiary, RSUs
that do not so become nonforfeitable will be forfeited, including if the Grantee
ceases to be continuously employed by the Company or a Subsidiary prior to the
end of the Vesting Period. For purposes of this Notice, “continuously employed”
(or substantially similar terms) means the absence of any interruption or
termination of the Grantee’s employment with the Company or a Subsidiary.
Continuous employment shall not be considered interrupted or terminated in the
case of transfers between locations of the Company and its Subsidiaries.

(d)
Form and Time of Payment of RSUs.

(i)
Payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Stock. Payment shall






--------------------------------------------------------------------------------




be made as soon as administratively practicable following the date that the RSUs
become nonforfeitable pursuant to Section 2(c) hereof (but, unless the Grantee
enters into a deferral arrangement in accordance with procedures established by
the Company, in no event later than required to satisfy the short-term deferral
exemption under Section 409A of the Code).
(ii)
The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such RSUs.

(e)
Dividend Equivalents; Voting and Other Rights.

(i)
The Grantee shall have no rights of ownership in the Common Stock underlying the
RSUs and no right to vote the Common Stock underlying the RSUs until the date on
which the Common Stock underlying the RSUs is issued or transferred to the
Grantee pursuant to Section 2(d) above.

(ii)
From and after the Date of Grant and until the earlier of (A) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 2(d) hereof
or (B) the time when the Grantee’s right to receive Common Stock in payment of
the RSUs is forfeited in accordance with Section 2(c) hereof, on the date that
the Company pays a cash dividend (if any) to holders of Common Stock generally,
the Grantee shall be credited with cash per RSU equal to the amount of such
dividend. Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the RSUs based on which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate.

(iii)
The obligations of the Company under this Notice with respect to the RSUs will
be merely that of an unfunded and unsecured promise of the Company to deliver
Common Stock in the future, and the rights of the Grantee with respect to the
RSUs will be no greater than that of an unsecured general creditor. No assets of
the Company will be held or set aside as security for the obligations of the
Company under this Notice.

(f)
Adjustments. The RSUs and the number of shares of Common Stock issuable for each
RSU, and the other terms and conditions of the grant of RSUs evidenced by this
Notice, are subject to mandatory adjustment, including as provided in Section 11
of the Plan.

3.    Common Shares.
(a)
Grant of Common Stock. Subject to and upon the terms, conditions and
restrictions set forth in this Notice, pursuant to authorization under a
resolution of the Committee,





--------------------------------------------------------------------------------




the Company has granted to the Grantee as of the Date of Grant __________ shares
of Common Stock (the “Common Shares”) pursuant to Section 9 of the Plan in
accordance with the terms of this Notice and the Plan.
(b)
Rights as a Shareholder. Upon delivery pursuant to Section 3(c), the Grantee
shall have all the rights of a shareholder with respect to the Common Shares.

(c)
Payment of Common Shares. Payment of the Common Shares shall be made in the form
of shares of Common Stock between August 1, 2018 and December 31, 2018. For the
avoidance of doubt, the Common Shares are nonforfeitable and are not subject to
a continued service requirement.

4.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Notice, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 4 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld.

5.
Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Notice, the Company
shall not be obligated to issue any Common Stock pursuant to this Notice if the
issuance thereof would result in a violation of any such law.

6.
Compliance With or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Notice and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Notice and the Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause this Notice or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Grantee).

7.
Interpretation. Any reference in this Notice to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.





--------------------------------------------------------------------------------




8.    No Right to Future Awards or Employment. The grants of Common Shares and
RSUs under this Notice to the Grantee are voluntary, discretionary awards being
made on a one-time basis and they do not constitute a commitment to make any
future awards. The grants of Common Shares and RSUs and any payments made
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained in this Notice shall confer upon the Grantee any right to be
employed or remain employed by the Company or any of its Subsidiaries, nor limit
or affect in any manner the right of the Company or any of its Subsidiaries to
terminate the employment or adjust the compensation of the Grantee.
9.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Notice or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
10.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Notice to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Notice without the Grantee’s written consent, and (b) the Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or Section 10D of the
Exchange Act.
11.    Severability. In the event that one or more of the provisions of this
Notice shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.
12.    Relation to Plan. This Notice is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Notice and the Plan, the Plan shall govern. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Notice. Notwithstanding anything in this Notice to
the contrary, the Grantee acknowledges and agrees that this Notice and the award
described herein are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded).
13.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Common Shares, the RSUs and the Grantee’s participation
in the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an




--------------------------------------------------------------------------------




online or electronic system established and maintained by the Company or another
third party designated by the Company.
14.    Governing Law. This Notice shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
15.    Successors and Assigns. Without limiting Section 2(b) hereof, the
provisions of this Notice shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
16.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Notice and the Plan, (c) understands the terms and conditions of this
Notice and the Plan and (d) agrees to such terms and conditions.


